Citation Nr: 1008924	
Decision Date: 03/09/10    Archive Date: 03/17/10

DOCKET NO.  07-22 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for hypertension, 
claimed as secondary to service-connected diabetes mellitus.

2.  Entitlement to an initial rating in excess of 20 percent 
for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Illinois Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to May 1968.

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from a June 2006 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.  These matters were previously before the Board in 
October 2009 and were remanded for the purpose of affording 
the Veteran a Board hearing.  Such a hearing was held in 
January 2010, and a transcript of that proceeding is of 
record.

The issue of entitlement to an initial rating in excess of 20 
percent for diabetes mellitus is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Competent medical evidence fails to demonstrate that 
hypertension is etiologically related to, or chronically 
aggravated by, service or service-connected diabetes 
mellitus.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by active 
service, may not be presumed to have been so incurred or 
aggravated, and is not proximately due to, or chronically 
aggravated by, service-connected diabetes mellitus.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

By correspondence dated in December 2005 and March 2006 the 
Veteran was informed of the evidence and information 
necessary to substantiate the claim, the information required 
of the appellant to enable VA to obtain evidence in support 
of the claim, the assistance that VA would provide to obtain 
evidence and information in support of the claim, and the 
evidence that should be submitted if there was no desire for 
VA to obtain such evidence.  In the March 2006 letter, the 
Veteran received notice regarding the assignment of a 
disability rating and/or effective date in the event of an 
award of VA benefits.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  VCAA notice was completed prior to the 
initial AOJ adjudication of the claim.  Pelegrini.

Duty to Assist

The Veteran's service treatment records are associated with 
the claims file, as are private and VA records.  In June 2006 
the Veteran underwent a VA examination that addresses the 
medical matters presented by this appeal.  38 C.F.R. 
§ 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
When VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
The Board finds that the June 2006 VA examiner's opinion is 
adequate.  The June 2006 VA examiner noted the Veteran's 
relevant medical history, considered the pertinent evidence 
of record, and performed a contemporaneous examination that 
included clinical and diagnostic findings.  Accordingly, the 
Board finds that VA's duty to assist with respect to 
obtaining a VA examination or opinion with respect to the 
issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

At the January 2010 Board hearing the Veteran indicated that 
additional evidence concerning this issue might be 
forthcoming (a private physician's statement), and the record 
was held open for that purpose (January 2010 Board Hearing 
transcript (Tr.), at page 9), but no such additional evidence 
has been submitted.  Neither the Veteran nor his 
representative has requested VA's assistance in obtaining any 
records, and have not provided VA with any information that 
would allow VA to obtain additional information.  VA's duties 
to notify and assist are met.  Accordingly, the Board will 
address the merits of the claim.

Service connection is warranted if it is shown that a veteran 
has a disability resulting from an injury incurred or a 
disease contracted in active service, or for aggravation of a 
preexisting injury or disease in active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection for hypertension may be presumed, subject 
to rebuttal, if manifest to a compensable degree within the 
year after active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. § 3.307, 3.309.

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  

Secondary service connection may be granted for a disability, 
which is proximately due to, the result of, or aggravated by, 
an established service-connected disorder.  38 C.F.R. § 
3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  Secondary 
service connection includes instances in which an established 
service-connected disorder results in additional disability 
of another condition by means of aggravation.  Allen.

The Board notes that 38 C.F.R. § 3.310, the regulation which 
governs claims for secondary service connection, was amended 
during the pendency of this appeal, effective October 10, 
2006.  The current 38 C.F.R. § 3.310(b) sets a standard by 
which a claim based on aggravation of a non-service-connected 
disability by a service-connected one is judged.  Given what 
appear to be substantive changes, and because the Veteran's 
claim was pending before the regulatory change was made, the 
Board will consider the version of 38 C.F.R. § 3.310 in 
effect before the change, which version favors the claimant.

VA is required to evaluate the supporting evidence in light 
of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence. 
38 U.S.C.A. § 1154(a) (West 2002).

In June 2006 the Veteran was granted service connection for 
diabetes mellitus.  The Veteran asserts that his hypertension 
is related to his service-connected diabetes mellitus.

A September 1965 service pre-induction examination report 
indicates that the Veteran's heart was clinically evaluated 
as normal; blood pressure was recorded as 124/62.  A March 
1966 service pre-induction examination report indicates that 
the Veteran's heart was clinically evaluated as normal; blood 
pressure was recorded as 120/80.  The Veteran's April 1968 
service separation examination report indicates that the 
Veteran's heart was clinically evaluated as normal; blood 
pressure was recorded as 118/72.

At his January 2010 Board hearing, the Veteran indicated 
(January 2010 Board Hearing transcript, pages 3-4) that he 
was diagnosed with diabetes mellitus and hypertension in 
1970s, but indicated that such records were no longer 
available.  Records associated with the claims file reveal 
elevated blood pressure readings beginning in 1992 and 
diagnoses of diabetes in 2000.

Following a review of the claims file and examination of the 
veteran, in June 2006 a VA examiner opined that the Veteran's 
hypertension was not related to, or aggravated by, his 
service-connected diabetes mellitus.

The Board finds that the competent medical evidence fails to 
demonstrate that the Veteran's hypertension is causally 
related to, or aggravated by, his service-connected diabetes 
mellitus.  While the Veteran's private physicians have 
submitted letters (dated August 10, 2006, A.L.J., MD; August 
31, 2006, E.H.-O., MD; and December 11, 2008, E.H.-O., MD) 
referencing diabetes and hypertension, the letters do not 
contain opinions linking hypertension to diabetes mellitus.  
Further, the Board does not construe the letters, including 
Dr EHO's December 2008 statement, as opinions indicating that 
the Veteran's hypertension is chronically worsened by 
service-connected diabetes mellitus.

While the June 2006 VA examiner did not provide a rationale 
for the opinion given, the examiner did note the Veteran's 
relevant medical history, considered the pertinent evidence 
of record, and performed a contemporaneous examination that 
included clinical and diagnostic findings.  There is no 
evidence of any inaccurate factual foundation for the 
conclusions that were reached.  Further, there is no opinion 
of record contrary to the June 2006 VA examiner's opinion.

The Board notes that the Veteran is competent to provide 
statement and testimony concerning factual matters of which 
he has first hand knowledge.  Barr v. Nicholson, 21 Vet. App. 
303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  
As a layman, however, the Veteran simply does not have the 
necessary medical training and/or expertise to opine whether 
he has hypertension related to service-connected diabetes 
mellitus.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

In reviewing the foregoing, the Board has been cognizant of 
the "benefit of the doubt" rule, but there is not such an 
approximate balance of the positive evidence and the negative 
evidence to permit a favorable determination.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  As the preponderance of 
the evidence is against the claim, the appeal is denied.


ORDER

Service connection for hypertension, claimed as secondary to 
service-connected diabetes mellitus, is denied.


REMAND

The Veteran seeks a higher initial rating for service-
connected diabetes mellitus.

The Veteran's service-connected diabetes mellitus is 
currently rated 20 percent disabling under 38 C.F.R. § 4.119, 
Diagnostic Code 7913.  Pursuant to Diagnostic Code 7913, a 
rating of 20 percent is assigned for diabetes mellitus 
requiring insulin and a restricted diet or an oral 
hypoglycemic agent and a restricted diet.  A 40 percent 
rating is warranted when the condition requires insulin, 
restricted diet, and regulation of activities.

The RO has denied the Veteran's claim on the basis that 
regulation of activities due to diabetes mellitus has not 
been shown.  In this regard, the Board notes that VA records 
dated as late as September 2008 note that the Veteran would 
exercise regularly.  The Board observes, however, that the 
Veteran appeared to indicate at his January 2010 Board 
hearing (January 2010 Board Hearing transcript, page 5) that 
he had been restricted from certain physical activities.  The 
Board also observes that a January 2009 letter from his 
private physician noted that the Veteran's diabetes was no 
longer well controlled with his current medication regimen.

The Veteran has not undergone a VA diabetes mellitus 
examination since June 2006.  Based on the evidence in this 
case, the Board views this as a situation in which the 
Veteran essentially contends that his diabetes mellitus has 
worsened since his June 2006 VA diabetes mellitus 
examination.  As such, the Board finds that the Veteran 
should be afforded a VA examination to rate his service-
connected diabetes mellitus.  VAOPGCPREC 11-95 (April 7, 
1995).

While evidence, including lay statements associated with the 
claims file, appear to note that the Veteran's diabetes has 
adversely impacted his employment, the Board does not find 
that the Veteran has raised the issue of entitlement to a 
total rating based on individual unemployability due to 
service-connected disability (TDIU).  See Rice v. Shinseki, 
22 Vet. App. 447 (2009). 

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The Veteran should be afforded a VA 
examination to determine the nature and 
severity of his service-connected 
diabetes mellitus.  The claims file must 
be made available to the examiner for 
review in connection with the 
examination.  All indicated studies 
should be performed, and all findings 
reported in detail.

2.  The AOJ should then readjudicate the 
issue of entitlement to an initial rating 
in excess of 20 percent for diabetes 
mellitus.  If the benefit sought is not 
granted to the Veteran's satisfaction, a 
supplemental statement of the case should 
be issued, and the Veteran and his 
representative should be afforded the 
appropriate period to respond.  
Thereafter, the case should be returned 
to the Board, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


